Citation Nr: 1526461	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for a right knee disability to include patellofemoral syndrome.

2.  Entitlement to an initial increased rating in excess of 10 percent for a left knee disability to include patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records that need to be obtained and associated with the claims file.  Notably, on a March 1, 2012 VA MRI report for the Veteran's knees, there is a written note regarding a surgery performed on the Veteran's left knee at VA in Decatur, Georgia.  There is no evidence of a 2012 surgery in the claims file for the Veteran's knees following this report.  Likewise, this report is the only VA treatment record which is contained in the claims file for the entire 2012 year.  This report, part of print out completed in February 4, 2014, also is fragmented as the page number listed in the upper right hand corner begin at "[p]age 82 of 102" and end at "[p]age 84 of 102."  

The Board is draws attention to the United States Court of Appeals for Veterans' Claims (Court) ruling in Bell v. Derwinski, 2 Vet. App. 611 (1992) wherein it was held that VA adjudicators are deemed to have constructive notice of VA treatment records.  With this holding in mind along with the evidence discussed above, the Board finds that the duty to assist has not been accomplished, and the AOJ should collect all outstanding VA treatment records from 2012.  

As the appeals are being remanded, the Board notes that the Veteran wrote into VA in March 2015 and withdrew his request for a hearing.  In this letter he states he is not "financially able to come to Washington DC[sic]."  The Veteran is reminded that travel to Washington D.C. is not required to conduct a hearing.  He is hereby provided notice that the Board offers hearings that are held at his local RO in the form of either a Video Conference hearing or Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral knee disability. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, the AOJ should both update the Veteran's VA treatment records and associate all 2012 VA treatment records from the Atlanta VA Health Care System and its associated outpatient facilities and clinics

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate issue of entitlement to an initial increased rating in excess of 10 percent for a right knee disability to include patellofemoral syndrome and entitlement to an initial increased rating in excess of 10 percent for a left knee disability to include patellofemoral syndrome.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

